a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Herman Stern appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Harkavy, J.), entered November 15, 2005, as, upon an order of the same court dated June 2, 2005, granting the petition and denying his cross petition to vacate the award, is in favor of the petitioner and against him in the sum of $664,845.50.
Ordered that the appeal is dismissed, with costs.
The petitioner correctly contends that the appellant waived his right to appeal, as the arbitration agreement between the parties provided that the arbitrators’ decision would not be subject to appeal. This provision is enforceable and binding (see e.g. Goldenberg v Goldenberg, 25 AD2d 670 [1966], affd 19 NY2d 759 [1967]). Florio, J.P., Krausman, Lunn and Co vello, JJ., concur.